DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “operator interface device” (claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1- 9 are objected to as being including inferentially recited elements and lack of proper antecedent basis.  The elements “an operator interface device” (claim 1, line 9) and "a sleeve" (claim 8, line 2) are only inferentially recited.  The claim does not positively set forth the elements as the elements of the claimed combination.  There is no proper antecedent basis for 
  To the extent the claims are positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-5, 9-12 and 14 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Kilde et al. (US 2018/0009217) in view of Whitelaw et al. (US 2010/0018419).
	With respect to claims 1, 10 and 11, Kilde et al.  (Fig.1) teaches a method of performing print registration in a can decorator 10 having a blanket wheel 16 and a plurality of inking stations (12a – 12f), one or more of the inking stations 1-6 which comprises a rotatable shaft 202 geared to the blanket wheel ([0042]), a print cylinder 200 (Fig.2A) mounted on the shaft for rotation with the shaft during printing operations ([0041]), a backlash gear 214 i.e., an adjustment mechanism  for adjusting the angular position of the print cylinder on the rotatable shaft during set-up and for fixing the angular position for printing operations (Figs 2A, 2B and [0044-[0045]) and a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft during set-up and for providing an electrical signal indicative of the angular position to an operator interface device.  
Kilde et al. does not teach a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft.  

However, the use of a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft is well known in the art.  For example, Whitelaw et al. teaches a method of performing print registration in a printing press having a rotary encoder 34 or 82 (Fig.2, [0066] and [0082]) for determining the angular position of the print cylinder relative to the rotatable shaft during set-up and for providing an inherent electrical signal indicative of the angular position to a control unit i.e., an operator interface device 50 ([0087-0090]).  
 In view of the teaching of Whitelaw et al., it would have been obvious to one of ordinary skill in the art to modify method and a can decorator of Kilde et al.  by providing a rotary encoder for determining the angular position of the print cylinder relative to the rotatable shaft during set-up and for providing an electrical signal indicative of the angular position to an operator interface device as taught by Whitelaw et al. for optimizing the print quality through adjustment of the angular of a printing cylinder relative to the shaft of the printing cylinder so as to match the position of desired location of the images on the surface of a can to be printed, and because one of ordinary skill in the art would have been able to carry out such a modification, and the results were reasonably predictable. 
With respect to claims 2-4, Whitelaw et al. (Fig.2) teaches the rotary encoder 82 which comprises an inherent first section (not shown) being in a fixed position relative to a main body via a bracket 80 and the frame member 58 of the inking station via and a second section (not shown) being in a fixed position relative to the print cylinder 18 via a shaft 74 so as to provide an operative device. 
With respect to claim 5, the use of active components for the first section and a passive device for a second section is conventional as apparent from the fact that applicant does not provide any specific structures for the active components and the passive device. 
With respect to claims 9 and 12, while Kilde et al. teaches teach a backlash gear 216 for obtaining a measurement of an axial position of the cylinder relative to the shaft ([0044]), Kilde 
However, the use of a linear position sensor for detecting the position of a component relative to a shaft or a rail is conventional.  For example, Whitelaw et al. teaches the conventional use of a linear position sensor for detecting the position of a laser head 114 relative to a guide rail ([0122]).
In view of the teaching of Whitelaw et al., it would have been obvious to one of ordinary skill in the art to modify method and a can decorator of Kilde et al.  by substituting a conventional linear position sensor as taught by Whitelaw et al. in place of the backslash gear of Kilde et al. for the advantage of providing separate measuring system giving the user a choice of system to measure a position of a cylinder relative to the cylinder shaft. 
With respect to claim 14, Kilde et al. teaches the step of adjusting the angular position of the print cylinder on the shaft using the detected angular position which comprises displaying via a graphical interface 24a (Fig.1) the detected angular position on a display while manually performing the adjustment (0045]). 
Claims 6-8 and 13 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Kilde et al. in view of Whitelaw et al. as applied to claims 1 and 10, and further in view of Howard (US 2015/0260549 A1).
With respect to claims 6, 8 and 13, Kilde et al. as modified by Whitelaw et al. teaches a method of performing print registration in a can decorator as recited. See the explanation of Kilde et al. and Whitelaw et al. above.     
Kilde et al. as modified by Whitelaw et al. does not teach a rotary encoder which is an induction encoder.
However, the use of a rotary encoder which is an induction encoder is conventional.  For example, Howard (Fig.1) teaches a rotary encoder which is an induction encoder ([0081]).  
 In view of the teaching of Howard, it would have been obvious to one of ordinary skill in the art to modify method and a can decorator of Kilde et al. as modified by Whitelaw et al. by substituting a conventional inductive encoder as taught by Howard in place of the rotary encoder 
With respect to claim 7, Howard teaches the induction encoder comprises a laminar construction such as coils 16 (Fig.7A, 7B and [0091]).  Note that the selection of the desired material such as copper would be obvious through routine experimentation depending upon the configuration of the can decorator, the material of the print cylinder and the shaft to be used for printing in order to get best possible printing operation.

Conclusion
         	
         	The patents to Basler et al., Wu et al. and Raschke et al. are cited to show other structures having obvious similarities to the claimed structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853